IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs May 24, 2011

                  STATE OF TENNESSEE v. KEVIN R. LEWIS

             Direct Appeal from the Criminal Court for Hamilton County
                       No. 271227 Barry A. Steelman, Judge




                   No. E2010-01267-CCA-R3-CD Filed July 29, 2011


A Hamilton County jury convicted the Defendant of aggravated kidnapping, aggravated
sexual battery, and aggravated assault. The trial court imposed an effective sentence of
twelve years. The Defendant filed a motion for new trial, which the trial court denied.
Defendant argues on appeal that he is entitled to unspecified relief because the State
displayed his booking photos to the jury during closing arguments. After a thorough review
of the record and applicable law, we conclude that the Defendant is not entitled to relief. As
such, we affirm the trial court’s judgments.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which J ERRY L. S MITH and
D. K ELLY T HOMAS, J R., JJ, joined.

Brian L. O’Shaughnessy, Chattanooga, Tennessee, for the Appellant, Kevin R. Lewis.

Robert E. Cooper, Jr., Attorney General and Reporter; Matthew Bryant Haskell, Assistant
Attorney General; William H. Cox, III, District Attorney General; Neal Pinkston and C.
Matthew Rogers, Assistant District Attorneys General, for the Appellee, State of Tennessee.

                                         OPINION
                                          I. Facts

        This case arises from the Defendant’s sexual assault upon a woman to whom he gave
a ride home from a nightclub. Based on this conduct, a Hamilton County grand jury indicted
the Defendant for aggravated kidnapping, aggravated sexual battery, and aggravated assault.
At trial, the State’s evidence established that, in November 2008, the victim was at a
nightclub celebrating her friend’s birthday when an acquaintance introduced her to the
Defendant. The Defendant seemed “pretty cool,” and she danced and talked with the
Defendant for approximately an hour. Soon, the victim was tired and ready to leave, but her
friend was not. The Defendant offered to give her a ride home, and she accepted. The victim
had consumed only three alcoholic beverages by this point, so she was not staggering or
otherwise unable to control her speech or movement.

        The victim testified that, on the way to her home, the Defendant pulled the car into
a parking lot and turned off the car. After he and the victim talked for a few minutes, the
Defendant suddenly grabbed the victim by her ponytail and violently jerked her head down.
At the same time, the victim felt the Defendant poke her with a knife. As the Defendant
continued to try to force her head down, the victim grabbed the keys from the ignition and
tried to stab the Defendant with the keys. The next thing the victim knew, the Defendant had
pulled the victim by her ponytail out of the car through the passenger door and was holding
her head down on the hood of the car. The victim testified that the Defendant pulled the
victim’s pants and underwear down, and he urinated on her body. The victim was screaming,
and, because the Defendant had unfastened his belt, she believed the Defendant was going
to rape her. Responding to a report of a loud disagreement between a male and a female, a
police car pulled into the parking lot and shined its lights on the Defendant and the victim.
Officer Deborah Dennison ordered the Defendant to step away from the victim. Rather than
comply, the Defendant continued to kiss and stroke the victim’s neck. When the officer
repeated her command, the Defendant stepped away from the victim, who quickly ran to
police. Police recovered a knife from the Defendant’s car and arrested the Defendant.

        At the close of the Defendant’s trial, while the prosecutor delivered his closing
argument, he grasped a sheet of paper that he had written notes on. The Defendant’s booking
photos and personal information appeared on the front side of the paper, which faced the
jury. After the prosecutor finished his argument, defense counsel approached the bench and,
outside the hearing of the jury, complained “for the record” about the State’s display of the
booking photos to the jury during closing argument, noting he did not believe the photos
were “intentionally” displayed. The trial court noted that defense counsel did not make a
contemporaneous objection to the display of the photos and announced that it would address
the objection after defense counsel’s closing argument. After defense counsel’s closing
argument, the trial court found that, because the prosecutor’s podium was located eight to ten
feet from the jury box, the jury was unlikely to have been able to identify the Defendant as
the man photographed, though the trial court acknowledged that the prosecutor probably
stepped between the podium and the jury box during his argument. The trial court further
found that the writing accompanying the photos contained no “prejudicial” information and
that the jury was already aware that the Defendant had been arrested and that, therefore, the
display of the information did not prejudice the Defendant. The trial court found that the
Defendant was not entitled to any form of relief based on the State’s display of the

                                              2
photographs, and it entered the sheet of paper containing the booking photos into evidence.

        The jury convicted the Defendant of each of the offenses he was charged with
committing: aggravated kidnapping, aggravated sexual battery, and aggravated assault. The
trial court imposed an effective sentence of twelve years. This appeal ensued.

                                         II. Analysis

        On appeal, the Defendant argues that he is entitled to unspecified relief based upon
the State’s display of his booking photos to the jury during its closing argument. He argues
that, because his booking photos were never properly admitted into evidence during the trial,
because they were introduced during the especially critical stage of closing argument, and
because they bore identifying information, this case differs from cases in which courts have
held that a properly admitted booking photo alone is not unduly prejudicial to a defendant.
See State v. Boyd, 797 S.W.2d 598, 594 (Tenn. 1990) (citing State v. Washington, 658
S.W.2d 144, 146 (Tenn. Crim. App. 1983)); State v. Weeden, 733 S.W.2d 124, 126 (Tenn.
Crim. App. 1987).

        The State responds first that the Defendant waived the issue by failing to request a
curative instruction. The State further argues that the display of the photos did not prejudice
the Defendant because the jury was not close enough to read the information accompanying
the photos and, even were it close enough, the information was not compromising because
it did not suggest the Defendant had been arrested on a charge unrelated to this case. The
State argues that, insomuch as the photos’ display was not error, the trial court did not abuse
its discretion in overruling the Defendant’s objection to the display of the photos and that the
prosecutor did not commit prosecutorial misconduct by displaying the photos.

       The State is correct that the Defendant risked waiving review of this issue by failing
to contemporaneously object and by failing to request a curative instruction. See Tenn. R.
App. P. 36(a); State v. Griffis, 964 S.W.2d 577, 599 (Tenn. Crim. App. 1997). Nonetheless,
we will address the merits of the Petitioner’s claim.

       As the Defendant correctly notes, a booking photo with no other identifying
information does not alone lead to the reasonable inference that a defendant has prior
criminal convictions and, therefore, its admission into evidence does not unduly prejudice
a defendant under Tennessee Rule of Evidence 403(b). See Boyd, 797 S.W.2d at 594;
Weeden, 733 S.W.2d at 126. In this case, the Defendant’s booking photos were not entered
as evidence but were instead inadvertently displayed by the prosecutor during his closing
argument. Because the photos in this case were never admitted into evidence, the cases
addressing the issues arising from the admission of such photos are not directly applicable

                                               3
to this case because the jury never received the photos for examination. Instead, the rules
regarding the discretion a trial court must exercise in controlling the course of closing
arguments will govern our analysis. However, insofar as Boyd and Weeden deal with the
danger of presenting a defendant’s booking photo to a jury, these cases will inform our
analysis of their inadvertent introduction during closing arguments.

        We review this issue under the abuse of discretion standard. State v. Hall, 976 S.W.2d
121, 157 (Tenn.1998). “Courts have recognized that closing argument is a valuable privilege
afforded to the State and the defense and have afforded wide latitude to counsel in arguing
their cases to the jury.” State v. Cleveland, 959 S.W.2d 548, 551 (Tenn. 1997) (citing State
v. Bigbee, 885 S.W.2d 797, 809 (Tenn. 1994)). Tennessee Rule of Criminal Procedure
29.1(b) allows a closing argument to address any evidence introduced at trial.

       At the close of arguments in this case, the trial court found that the jury was seated too
far away from the prosecutor’s podium to decipher any of the identifying information about
the Defendant on the booking photos. Further, it found that, even had the jury deciphered
the writing, the information did not suggest that the Defendant had prior convictions. Given
its conclusions about the jury’s proximity to the prosecutor and the nature of the information
displayed, the trial court found that the display of the photographs did not prejudice the
Defendant, and it overruled the Defendant’s objection.

        The sheet of paper at issue in this case contained one frontal-view photograph and one
side-view photograph of the Defendant’s head. Each photograph was approximately the size
of a playing card. Listed beside the photographs were the Defendant’s name, his physical
description, and the date he was arrested, which was the day of the offense in this case. The
jury was seated eight to ten feet from the prosecutor as he delivered his closing remarks,
while at some point inadvertently displaying the photographs. As the Tennessee Supreme
Court noted in Weeden, the danger of the jury seeing a booking photo of a defendant is that
the jury “will infer that the photograph came from a prior criminal conviction.” 733 S.W.2d
at 126. First, the jury in this case is unlikely to have realized that the back of the notes the
prosecutor clasped during his remarks bore the Defendant’s photographs. Also, based on the
distance between the photos and the jury, the possibility is very small that the jury could
decipher any of the information accompanying the photos. Further, we agree with the trial
court that, even had the jury been able to decipher the writing, the writing contained no
information that was compromising to the Defendant: it simply set out the Defendant’s name
and personal information, and it identified the Defendant’s day of arrest in this case,
November 29, 2010. Thus, the jury could not infer from the photograph that the Defendant
had a prior criminal conviction. See id. Because the Defendant has failed to establish that
he was prejudiced by the inadvertent display of his booking photos, we conclude that the trial
court did not abuse its discretion when it overruled the Defendant’s objection. See Hall, 976
4
S.W.2d at 157. He is not entitled to relief on this issue.

                                      III. Conclusion

       After a thorough review of the record and applicable law, we conclude that the trial
court did not err when it overruled the Defendant’s objection to the prosecutor’s inadvertent
display of his booking photos during closing argument. Accordingly, we affirm the trial
court’s judgments.

                                                    ________________________________
                                                     ROBERT W. WEDEMEYER, JUDGE




                                              5